443 F.2d 71
Roy VAUGHN and Zelma Vaughn, Plaintiffs-Appellants,v.W. T. COPPINGER, District Director of Internal Revenue for Birmingham, Alabama, Defendant-Appellee.Emma Lou JOHNSON, Plaintiff-Appellant,v.W. T. COPPINGER, District Director of Internal Revenue for Birmingham, Alabama, Defendant-Appellee.
No. 71-1303.
No. 71-1306 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 15, 1971.

Appeals from the United States District Court for the Northern District of Alabama; Sam C. Pointer, Jr., Judge.
J. Louis Wilkinson, Charles Crowder, Parker, Wilkinson & Montgomery, P. A., Wilder, Crowder, & Hampe, Birmingham, Ala., for appellants.
Wayman G. Sherrer, U. S. Atty., Birmingham, Ala., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Crombie J. D. Garrett, William S. Estabrook, III, Attys., Tax Div. Dept. of Justice, Washington, D. C., Fred B. Ugast, Acting Asst. Atty. Gen., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 The decision of the district court is reported, Johnson v. Coppinger, N.D.Ala. 1971, 320 F.Supp. 716. The district court entered a memorandum order in No. 71-1303,Vaughn, adopting and incorporating its decision in No. 71-1306, Johnson. The issues in the two cases are conceded by the parties to be identical.


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966